t c memo united_states tax_court ancil n payne jr and mary e k payne petitioners v commissioner of internal revenue respondent docket no filed date ancil n payne pro_se trent d usitalo for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners should have included dollar_figure of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar discharge_of_indebtedness income on their federal_income_tax return we hold that they should have done so and therefore sustain respondent’s determination findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time they filed their petition petitioners resided in minnesota at the end of petitioner ancil n payne jr mr payne opened a credit card account with mbna america bank mr payne used the credit card to pay hospital bills and receive cash advances during periods of unemployment by date mr payne had accumulated dollar_figure of credit card debt at no time did mr payne challenge the accuracy of this amount petitioners were not insolvent in nor did they file for bankruptcy by date mr payne and mbna entered into an agreement whereby mbna agreed to accept dollar_figure as a full settlement of the account balance of dollar_figure payable in installments over months mr payne made the necessary payments and mbna issued him a form 1099-c cancellation of debt reporting dollar_figure of discharge_of_indebtedness income several of these payments had already been made by the time the agreement was formalized on petitioners’ form_1040 u s individual_income_tax_return filed jointly in date petitioners did not report any discharge_of_indebtedness income instead petitioners attached a statement to their return which disclosed that they received a form 1099-c from mbna that reported discharge_of_indebtedness income of dollar_figure the statement also explained that petitioners believed the amount disclosed on the form 1099-c was not subject_to income_tax respondent’s determination_of_a_deficiency in petitioners’ federal_income_tax for the taxable_year was attributable to petitioners’ failure to report the discharge_of_indebtedness income opinion sec_61 generally defines gross_income as all income from whatever source derived sec_61 specifically provides that gross_income includes income from the discharge_of_indebtedness see also 531_us_206 284_us_1 respondent determined that mbna’s agreement with mr payne to accept dollar_figure in full settlement of the undisputed account the deficiency is also based on a greater portion of petitioners’ social_security income becoming taxable and the disqualification of petitioners for the earned_income_credit both of these adjustments stem from the increased gross_income petitioners would have as a result of the discharge_of_indebtedness balance of dollar_figure resulted in dollar_figure of discharge_of_indebtedness income to petitioners petitioners bear the burden of proving respondent’s determination incorrect see rule a 290_us_111 i reduction of purchase_price petitioners contend that their settlement with mbna did not result in the discharge_of_indebtedness but was rather a retroactive reduction of the rate of interest charged by mbna and thus a reduction of the purchase_price of the loans under sec_108 although the record does not indicate that mbna agreed to retroactively reduce the rate of interest of its loans to petitioners petitioners have nevertheless painstakingly calculated the various interest rates that applied to their outstanding balances from date through date and attempt to show that by the time of their settlement they had paid back all of the principal they had borrowed from mbna sec_108 provides an exception to sec_61 where the buyer of property negotiates with the seller creditor for a discharge of all or part of the purchase money indebtedness commonly such a discharge reflects a decline in the value of the property the resulting discharge of petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 and that the threshold requirements of sec_7491 have been met in any event we decide the issue on the basis of the preponderance of evidence on the record indebtedness is characterized not as taxable_income but in effect as a retroactive reduction of the purchase_price where however the only relationship between the parties is that of debtor and creditor the rule_of kirby lumber is clearly applicable 82_tc_638 petitioners argue that the lending of money in a generic credit card transaction constitutes the sale of property under sec_108 petitioners are mistaken mbna effectively lent petitioners money to be used for health care costs and general living_expenses the only relationship between the parties was that of debtor and creditor and thus sec_108 does not apply see okc corp subs v commissioner supra pincite ii discharge_of_indebtedness for interest payments petitioners also allege that no income arises from the discharge_of_indebtedness for interest payments in support of this proposition petitioners reference earnshaw v commissioner tcmemo_2002_191 insofar as petitioners used the credit card to buy merchandise the commissioner treats debt forgiveness in third- party lender cases as a purchase_price_adjustment only if the forgiveness is directly related to an aspect of the sale as where a seller inflates the purchase_price by misrepresentation revrul_92_99 1992_2_cb_35 generally when a solvent debtor's fixed obligation is reduced or canceled the amount of the reduction or cancellation constitutes income sec_61 united_states v kirby lumber co supra in earnshaw v commissioner supra we concluded that there had been a legitimate dispute between the debtor and creditor regarding the amount of the debtor’s obligation we held that the taxpayer recognized discharge_of_indebtedness income from the settlement but the amount was based on the account balance that the taxpayer admitted to rather than the higher amount the commissioner alleged earnshaw does not stand for the principle that discharge_of_indebtedness income does not include the cancellation of debt attributable to interest payments as no exclusion applies and the amount of petitioners’ obligation was clearly fixed petitioners should have included dollar_figure of discharge_of_indebtedness income in their gross_income on their tax_return in reaching this holding the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
